ELLETT, Justice
(concurring specially)-
I concur, but with the observation that the failure of the defendant to include the Zimmerman record does not affect this decision.1 It would have been proper evidence in the divorce action, but it would not give any proof of a “change in circumstances” so as to justify a modification of the original divorce decree.
CROCKETT, J., concurs in the concurring opinion of ELLETT, J.

. It is claimed that the case of Zimmerman established that he was the father of the illegitimate child born to plaintiff prior to her second marriage to the defendant. No issue was raised at the divorce trial as to legitimacy, and the court there found that defendant was the father of the child. No appeal was taken from that ruling, and the defendant cannot under the claim of a change in circumstances relitigate the divorce case.